



COURT OF APPEAL FOR ONTARIO

CITATION: Jack Ganz Consulting Ltd. v.
    Recipe Unlimited Corporation, 2022 ONCA 127

DATE: 20220210

DOCKET: C68546

Feldman, Harvison Young and
    Thorburn JJ.A.

BETWEEN

Jack Ganz Consulting Ltd.

Plaintiff (Appellant)

and

Recipe Unlimited Corporation

Defendant (Respondent)

Patricia Virc and M. Michael Title, for
    the appellant

Ken Prehogan, Hayley Peglar and Max
    Skrow, for the respondent

Heard: in writing

On appeal from the judgment of Justice Sandra
    Nishikawa of the Superior Court of Justice, dated May 28, 2020, with reasons reported
    at 2020 ONSC 3319.

COSTS ENDORSEMENT

[1]

On December 20, 2021, this court released its decision allowing
    the appeal, setting aside the summary judgment below and remitting the matter
    for trial. The court awarded the appellant the costs of the appeal, fixed in
    the agreed amount of $20,000, and invited the parties to make written
    submissions on the costs of the summary judgment motion. We have reviewed their
    written submissions and bills of costs.

[2]

The appellant asks for its costs of the motion on
    a partial indemnity basis in the amount of $100,000. The appellant submits
    that, given the complexity of the action and its counsels unusually low rates
    relative to their years of call, it is appropriate to discount its actual costs
    by much less than the usual 40% discount to arrive at a partial indemnity
    amount. The amount requested by the appellant reflects a discount of approximately
    7% from its actual costs of the motion.

[3]

The respondent does not dispute that the
    appellant is entitled to its costs of the motion but submits that the costs
    sought by the appellant are excessive. The respondent says that a reasonable
    amount would be, at the very most, $66,047.26. However, the respondent argues
    that this amount captures costs in respect of duplicative steps taken by the
    appellant, and that a fair and reasonable costs award would therefore be
    $45,281.10.

[4]

In our view, an award of costs in the amount of
    $80,000 inclusive of disbursements and HST is a fair and reasonable amount to
    fix for the costs of the summary judgment motion. We order the costs of the
    motion to the appellant in this amount.

K.
    Feldman J.A.

A.
    Harvison Young J.A.

J.A. Thorburn J.A.


